DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims (1-16) are allowed as the prior art does not teach or suggest the applicant’s invention. 
The claims filed on 20 March 2020 distinguish the Applicant’s invention over the cited prior art. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests:
“A touch device, comprising a base, wherein a first peripheral wire, a second peripheral wire, a third peripheral wire, a first shield wire and a second shield wire are disposed on the base; there is a first potential difference between the first peripheral wire and the second peripheral wire, and there is a second potential difference between the second peripheral wire and the third peripheral wire; and wherein:

the first shield wire is discontinuously disposed between the first peripheral wire and the second peripheral wire; and
the second shield wire is discontinuously disposed between the second peripheral wire and the third peripheral wire.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/Bryan Earles/
Primary Examiner, Art Unit 2625